DETAILED ACTION
Applicants' arguments, filed November 10, 2021, have been fully considered. Rejections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application is examined under the pre-AIA  first to invent provisions. 


Election/Restrictions
Based on the totality of the current prosecution record, the restriction requirement between Groups I and II, set forth in the Office Action mailed April 25, 2013 is hereby withdrawn. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-4, 6, 8 and 24 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,545,881; claims 1-18 of U.S. Patent No. 8,747,895; claims 1-48 of U.S. Patent No. 8,962,022; claims 1-15 of U.S. Patent No. 9,089,490; claims 1-13, 23 and 24 of U.S. Patent No. 9,730,896;  claims 1-18 of U.S. Patent No. 9,884,014; each taken in view of Beatch (U.S. 2008/0188547). The cited patents teach rapidly dispersing microgranules of less than 400 microns comprising a ratio of sugar alcohol, saccharide or mixture thereof to disintegrant of 90:10 to 99:1 wherein the microgranules do not contain an active agent. Beatch teaches that pregelatinized starch is a disintegrant (Table 5). It would have been prima facie obvious to one of ordinary skill in the art to formulate the rapidly dispersing microgranules using a combination of art-recognized disintegrants. See MPEP 2144.06(I). 

Claims 1-4, 6, 8 and 24 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 10,471,071; 
The ‘071 patent teaches a tablet comprising: a. a topically acting corticosteroid … and b. rapidly dispersing microgranules comprising a sugar alcohol, or a saccharide, or a mixture thereof and at least one disintegrant … wherein the microgranules do not contain an active agent. The rapidly dispersing microgranules further comprise a multi-


Double Patenting Remarks
Applicants argue that the claims are directed to orally disintegrating tablets comprising rapidly dispersing microgranules and drug-containing particles. In contrast, the pending claims are directed to drug-free microgranules (“the microgranules are without an active ingredient’), because claims covering orally disintegrating tablets comprising drug-containing particles were subject to a restriction requirement. As discussed below, these ODP rejections contradict the Examiner’s Restriction Requirement and the underlying policy. In the Restriction Requirement mailed April 25, 2013, Examiner Milligan himself found that claims drawn to rapidly dispersing microgranules are “distinct” and “mutually exclusive” from claims directed to orally disintegrating tablets comprising drug-containing particles and drug-free rapidly dispersing microgranules. In the Non-Final Rejection mailed November 19, 2013, Examiner Milligan reiterated his conclusion that rapidly dispersing microgranules are independent and distinct from orally disintegrating tablets containing a drug and drug-free microgranules: 
“The groups are mutually exclusive because there is no overlap between microgranules having a size of about 100-300 um an orally disintegrating tablets. In other words, microgranules are a powder form whereas orally disintegrating tablets are 
Examiner disagrees that the rejection must be withdrawn. MPEP 804.01 applies only to divisional Applications. No divisional Application was filed based on the restriction requirement in the present Application. The initial restriction requirement was based on a limited record and made before a full search of the prior art. Based on the entirety of the current record to date, Examiner hereby withdraws the restriction requirement between Groups I and II as the groups do appear to be obvious variants of one another. 

Applicants argue that the cited patents do not recite all of the elements of the pending claims. Applicants take the position that the pending claims do not require both (1) a disintegrant and (2) a multi-functional additive such as pregelatinized starch.   
Examiner disagrees. U.S. 8,545,881 recites, “rapidly dispersing microgranules comprising…a disintegrant” (claim 1), “wherein the disintegrant is selected from the group consisting of crospovidone, sodium starch glycolate, crosslinked carboxymethyl cellulose, and low substituted hydroxypropyl cellulose and combinations thereof” (claim 5) and the composition includes “starch 1500 or 1551” which are pregelatinized starches. Regarding the other cited patents, Examiner notes “modified starch” includes pregelatinized starch and the term “comprising” permits unrecited elements (i.e. disintegrants). As such, the claims of each of the cited patents encompass the instant claims. Nonstatutory double patenting includes rejections based on the equitable principle against permitting an unjustified timewise extension of patent rights. see MPEP prima facie obvious to choose to include an art-recognized disintegrant such as the pregelatinized starch taught by Beatch in the patent orally disintegrating tablets.  

Applicants argued that because the BPAI found it nonobvious to use a binder in rapidly dispersing microgranules that do not include a drug, a skilled artisan would not have been motivated to add pregelatinized starch to the rapidly dispersing microgranules of the patented claims cited in the double patenting rejection. 
Examiner disagreed. The cited patents recite the inclusion of a disintegrant in the rapidly dispersing microgranules. It is prima facie obvious to combine art-recognized disintegrants. MPEP 2144.06. 

Applicants argued that claims 1-13 of U.S. Patent No. 8,545,881; claims 1-18 of U.S. Patent No. 8,747,895; claims 1-48 of U.S. Patent No. 8,962,022; claims 1-15 of U.S. Patent No. 9,089,490; claims 1-13, 23 and 24 of U.S. Patent No. 9,730,896;  claims 1-18 of U.S. Patent No. 9,884,014 do not teach or suggest using a binder in granules that exclude a drug. 
and a disintegrant to provide rapidly dispersing microgranules”. As discussed above, it would have been prima facie obvious to combine art-recognized disintegrants under MPEP 2144.06. Similarly, Claim 2 of ‘895 patent, claim 1 of the ‘022 patent, claims 1-2 of the ‘490 patent, claims 1-2 of the ‘896 patent and claim 1 of the ‘014 patent each teach rapidly dispersing microgranules comprising disintegrant, wherein the rapidly dispersing granules are separate from the active agent containing particles.  A skilled artisan would have found it prima facie obvious to choose an art-recognized disintegrant such as the pregelatinized starch taught by Beatch. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM C MILLIGAN/           Primary Examiner, Art Unit 1612